Exhibit 10.33

 

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated the ___ day of
_________, 2019, is by and between TTEC Holdings, Inc., a Delaware corporation
(the “Corporation”), and _____________, an individual (“Indemnitee”).

RECITALS

A.Competent and experienced persons may be reluctant to serve, or to continue to
serve, as directors of legal entities or in other capacities unless they are
provided with adequate protection through insurance or indemnification (or both)
against claims against them arising out of their service and activities on
behalf of such entities.

B.The Board has determined that enhancing the ability of the Corporation to
retain and attract as directors the most capable persons is in the best
interests of the Corporation, and that the Corporation therefore should seek to
assure such persons that indemnification and insurance coverage is available.

C.As a supplement to and in the furtherance of the Corporation’s Amended and
Restated Certificate of Incorporation (as may be amended or restated from time
to time, the “Certificate of Incorporation”), the Corporation’s Amended and
Restated Bylaws (as may be amended or restated from time to time, the “Bylaws”),
the organizational documents of any direct or indirect subsidiary of the
Corporation (such organizational documents, together with the Certificate of
Incorporation and the Bylaws, the “Constituent Documents”) and the coverage of
Indemnitee under the Corporation’s directors’ and officers’ liability or similar
insurance policies (“D&O Insurance”), it is reasonable, prudent, desirable and
necessary for the Corporation contractually to obligate itself to indemnify, and
to pay in advance expenses and losses on behalf of, directors and other persons
serving in a Corporate Status (as defined below) to the fullest extent permitted
by law so that they will serve or continue to serve the Corporation free from
concern that they will not be so indemnified and that their expenses will not be
so paid in advance. Further, this Agreement is intended to be enforceable
irrespective of, among other things, any amendment to the Constituent Documents,
any change in the composition of the Board or any Change in Control (as defined
below), business combination or similar transaction relating to the Corporation.

D.This Agreement is not a substitute for, nor does it diminish or abrogate any
rights of Indemnitee under, the Constituent Documents or any resolutions adopted
pursuant thereto (including any contractual rights of Indemnitee that may exist)
other than any Existing Agreement (as defined below) which shall be replaced in
its entirety by this Agreement. In the event of conflict of any provision(s) of
any Constituent Document and this Agreement, the provision(s) of the Constituent
Document and this Agreement shall be interpreted together in the manner that is
most favorable to the Indemnitee.

E.Indemnitee is or will be a director of the Corporation or one of its direct or
indirect subsidiaries (and will have such other role as may be set forth in the
definition of Corporate Status) and his or her willingness to serve or continue
to serve in such capacity is predicated, in substantial part, upon the
Corporation’s willingness to indemnify him or her to the fullest extent
permitted by the laws of the State of Delaware and upon the other undertakings
set forth in this Agreement.

F.Indemnitee may have certain rights to indemnification and/or insurance
provided by the Other Indemnitors (as defined below), which Indemnitee and the
Other Indemnitors intend to be secondary to the primary obligation of the
Corporation to indemnify Indemnitee as provided herein, with the Corporation’s
acknowledgement and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board.








AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and the Indemnitee’s agreement to provide services to the Corporation, the
Corporation and Indemnitee hereby agree as follows:

Article 1
Certain Definitions

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:

“Applicable Proceeding” means (i) any threatened, pending or completed action,
suit, claim, demand, arbitration, alternate dispute resolution mechanism,
request to toll the statute of limitations, investigation, inquiry, hearing or
any other actual, threatened or completed proceeding, including any and all
appeals, in each case, whether brought by or in the right of the Corporation (or
any of its direct or indirect subsidiaries) or otherwise, whether civil,
criminal, administrative, regulatory, arbitrative or investigative, whether
formal or informal, whether made pursuant to federal, state, local, or foreign
law or otherwise, and whether or not commenced prior to the date of this
Agreement, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of or arising from Indemnitee’s Corporate Status and by
reason of or relating to either (a) any action or alleged action taken by
Indemnitee (or failure or alleged failure to act) or any action or alleged
action (or failure or alleged failure to act) on Indemnitee’s part, while acting
in his or her Corporate Status at any time or (b) the fact that Indemnitee is or
was or will be serving at the request of the Corporation (or any of its direct
or indirect subsidiaries) in an Enterprise Corporate Status, in each case,
whether or not serving in such capacity at the time any Loss or Expense is paid
or incurred for which indemnification or advancement of Expenses can be provided
under this Agreement, or (ii) any inquiry, hearing or investigation that
Indemnitee determines might reasonably lead to the institution of any such
action, suit, proceeding or alternative dispute resolutions mechanism. For
purposes of this Agreement, the term “threatened” will be deemed to include
Indemnitee’s good faith belief that a claim or other assertion might lead to
institution of an Applicable Proceeding.

“Board” means the Board of Directors of the Corporation or any committee
designated by the Board of Directors of the Corporation in respect hereof.

“Change in Control” means the occurrence of any of the following:  (i) the
direct or indirect sale, lease, transfer, conveyance or other disposition, in
one or a series of related transactions (including, without limitation, any
merger, consolidation or liquidation whether by operation of law or otherwise),
of all or substantially all of the properties or assets of the Corporation and
its subsidiaries, taken as a whole, to a third party purchaser (or group of
affiliated third party purchasers), (ii) the consummation of any transaction
(including, without limitation, any merger or consolidation or whether by
operation of law or otherwise), the result of which is that a third party
purchaser (or group of affiliated third party purchasers) becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the then
outstanding Shares or of the surviving entity of any such merger or
consolidation, (iii) any change of more than fifty percent (50%) of the
individuals who comprise the Board relative to the composition of the Board as
of the date hereof or (iv) the commencement of, or filing for, any bankruptcy,
insolvency proceeding or assignment for the benefit of creditors, or the
appointment of any receiver, trustee or liquidator, whether voluntary or
involuntary, in each case with respect to the Corporation.

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is, directly or indirectly, controlled by the Corporation. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct, or cause the direction of, the management
or policies of an Enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise.








“Corporate Status” means the status of a person as a director, member or
chairman of any committee or subcommittee, lead director or chairman of the
Board of Directors of the Corporation (or a similar governing body of a
subsidiary of the Corporation or Controlled Affiliate) or any of the
Corporation’s direct or indirect subsidiaries or Controlled Affiliates, in each
case subject to the following proviso, whether before or after the date hereof;
provided that “Corporate Status” shall not include any status as chairman of the
Board of Directors of the Corporation (or a similar governing body of a
subsidiary of the Corporation or Controlled Affiliate other than a committee or
subcommittee) prior to the date hereof.  Notwithstanding anything in this
Agreement to the contrary, for the purposes of this Agreement, the term
“Corporate Status” shall not be deemed to include any other status a person may
hold or may have held (other than such person’s status as set forth in the
previous sentence) with the Corporation or any of the Corporation’s direct or
indirect subsidiaries or Controlled Affiliates or otherwise, including, without
limitation, a person’s status as chairman of the Board of Directors of the
Corporation (or a similar governing body of a subsidiary of the Corporation or
Controlled Affiliate other than a committee or subcommittee) prior to the date
hereof, founder, manager (other than in a limited liability company), officer,
employee, shareholder, lessor, lessee, agent, trustee or other unspecified
fiduciary of or licensor to the Corporation or any of the Corporation’s direct
or indirect subsidiaries or Controlled Affiliates or as a counterparty pursuant
to any agreement or contract including, without limitation, any license, lease,
sublease, founder, chairman or other contract or agreement.

“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” means the Corporation, any subsidiary of the Corporation or any
other corporation, partnership, limited liability company, joint venture,
employee benefit plan, trust or other entity or other enterprise.

“Enterprise Corporate Status” means the status of a person as a director, member
or chairman of any committee or subcommittee, lead director and chairman of the
board of directors (or a similar governing body) of any Enterprise or any of the
Enterprise’s direct or indirect subsidiaries or controlled affiliates, in each
case subject to the following proviso, whether before or after the date hereof;
provided that “Enterprise Corporate Status” shall not include any status as
chairman of the board of directors (or a similar governing body other than a
committee or subcommittee) of any Enterprise prior to the date
hereof.  Notwithstanding anything in this Agreement to the contrary, for the
purposes of this Agreement, the term “Enterprise Corporate Status” shall not be
deemed to include any other status a person may hold or may have held (other
than such person’s status as set forth in the previous sentence) with an
Enterprise or any of the Enterprise’s direct or indirect subsidiaries or
controlled affiliates or otherwise, including, without limitation, a person’s
status as chairman of the board of directors (or a similar governing body other
than a committee or subcommittee) of any Enterprise prior to the date hereof,
founder, manager (other than in a limited liability company), officer, employee,
shareholder, lessor, lessee, agent, trustee or other unspecified fiduciary of or
licensor to any Enterprise or any of the Enterprise’s direct or indirect
subsidiaries or controlled affiliates or as a counterparty pursuant to any
agreement or contract including, without limitation, any license, lease,
sublease, founder, chairman or other contract or agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the United States
Securities and Exchange Commission promulgated thereunder.

“Existing Agreement” means any agreement primarily in respect of indemnification
or reimbursement of expenses between Indemnitee and the Corporation existing
prior to the date hereof. For the avoidance of doubt, “Existing Agreement” does
not include any Constituent Documents or D&O Insurance.








“Expenses” means any and all fees, expenses, and disbursements, including any
and all attorney’s fees, disbursements and retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, arbitrator’s and
mediator’s fees and expenses, duplicating costs, printing and binding costs,
court costs, discovery fees and costs awards, including sanctions, filing fees,
transcript costs, travel expenses, computer legal research costs telephone
charges, postage, fax transmission charges, secretarial services, delivery
service fees and all other fees, expenses or disbursements, paid or incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or in connection with seeking indemnification or other rights
under this Agreement. Expenses will also include (a) Expenses paid or incurred
in connection with any appeal resulting from any Proceeding, including, without
limitation, the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent, (b) Expenses incurred
by Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by Proceeding or otherwise and (c) all
Expenses incurred by Indemnitee in connection with Article 5. Expenses, however,
will not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past five (5)
years has been, retained to represent: (a) the Corporation, any subsidiary of
the Corporation, or Indemnitee in any matter material to any such party (other
than with respect to matters concerning the Indemnitee under this Agreement
and/or the indemnification provisions of the Constituent Documents, or of other
indemnitees under similar indemnification agreements) or (b) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing the Corporation,
any subsidiary of the Corporation, or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 “Losses” means any and all (a) losses, liabilities, judgments, pre-judgment and
post-judgment interest, damages, any amounts paid or payable in settlement,
fines (including excise taxes and penalties assessed with respect to employee
benefit plans and ERISA excise taxes), penalties (in each case, whether civil,
criminal or otherwise), and Expenses, (b) interest, assessments, federal, state,
local, or foreign taxes imposed as a result of the actual or deemed receipt
thereof or hereunder, (c) other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, by a witness or participate in, any Proceeding
and (d) other charges paid or payable in connection with or in respect of any of
the foregoing.

“Other Indemnitors” means (a) any former, current or future employer of
Indemnitee; (b) any Enterprise in which an Indemnitee is, was or will be a
partner, member or equity holder; (c) any Enterprise for whom Indemnitee is, was
or will be serving in a Corporate Status at the request of such Enterprise; (d)
any other source of indemnification to or any Person required to provide
indemnification for the benefit of the Indemnitee; (e) any affiliate of any
Person described in the foregoing clauses (a), (b), (c) or (d); and (f) any
insurer of any Person described in the foregoing clauses (a), (b), (c), (d) or
(e), in each such case, to the extent Indemnitee has rights to indemnification
and/or insurance provided by such Enterprise, insurer or other Person in
connection with his or her Corporate Status.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity and includes the meaning set forth in
Sections 13(d) and 14(d) of the Exchange Act.

“Proceeding” means (i) any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, request to toll the
statute of limitations, investigation, inquiry, hearing or any other actual,
threatened or completed proceeding, including any and all appeals, in each case,
whether brought by or in the right of the Corporation (or any of its direct or
indirect subsidiaries)






or otherwise, whether civil, criminal, administrative, regulatory, arbitrative
or investigative, whether formal or informal, whether made pursuant to federal,
state, local, or foreign law or otherwise, and whether or not commenced prior to
the date of this Agreement, or (ii) any inquiry, hearing or investigation that
Indemnitee determines might reasonably lead to the institution of any such
action, suit, proceeding or alternative dispute resolutions mechanism. For
purposes of this definition, the term “threatened” will be deemed to include
Indemnitee’s good faith belief that a claim or other assertion might lead to
institution of a Proceeding.

References to “serving at the request of the Corporation” include any service in
a Corporate Status which imposes duties on, or involves services by, such person
with respect to any employee benefit plan, its participants or beneficiaries;
and a person who acted in good faith and in a manner he or she reasonably
believed to be in and not opposed to the best interests of the participants and
beneficiaries of an employee benefit plan will be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to
under applicable law or in this Agreement.

Article 2
Indemnification

2.1 Corporation Indemnification. Subject to Section 2.4 and Article 5, the
Corporation hereby agrees to hold harmless and indemnify Indemnitee to the
fullest extent permitted by law, as such may be amended from time to time to
increase the scope of such permitted indemnification, against any and all Losses
and Expenses if Indemnitee was, is, or becomes or was, is, or becomes threatened
to be, made a party to or participant in, any Applicable Proceeding.  For
purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by law” will include to the fullest extent permitted by the General
Corporation Law of the State of Delaware (as amended from time to time, the
“DGCL”) or any statute that replaces or succeeds the relevant sections of the
DGCL with respect to such matters. In the event of any change in the DGCL or any
other applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a person serving in an Enterprise Corporate Status,
such change, to the extent not otherwise prohibited by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Corporation.
Except as otherwise provided in this Article 2 (including pursuant to Section
2.4), Indemnitee shall be entitled to the rights of indemnification provided in
this Section 2.1 if, the Indemnitee was, is, or becomes or was, is, or becomes
threatened to be made, a party to or participant in any Applicable Proceeding
other than an Applicable Proceeding by or in the right of the Corporation (which
is covered by Section 2.1(b)). Pursuant to this Section 2.1(a), but subject to
Section 2.4, Indemnitee shall be indemnified to the fullest extent permitted by
law against all Losses and Expenses, and any and all federal, state, local or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, that are actually and reasonably paid or incurred
by him, or on his behalf, in connection with such Applicable Proceeding.

(b) Proceedings by or in the Right of the Corporation. Except as otherwise
provided in this Article 2 (including pursuant to Section 2.4), Indemnitee shall
be entitled to the rights of indemnification provided in this Section 2.1 if,
the Indemnitee was, is, or becomes or was, is, or becomes threatened to be made,
a party to or participant in any Applicable Proceeding brought by or in the
right of the Corporation. Pursuant to this Section 2.1(b), but subject to
Section 2.4, Indemnitee shall be indemnified to the fullest extent permitted by
law against all Losses and Expenses, and any and all federal, state, local or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, that are actually and reasonably paid or incurred
by him or her, or on his or her behalf, in connection with such Applicable
Proceeding.








(c) Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification otherwise provided for in this Section 2.1, but subject
to Section 2.4 and Article 5, the Corporation shall and hereby does indemnify
and hold harmless Indemnitee to the fullest extent permitted by law against all
Expenses and Losses, and any and all federal, state, local or foreign taxes
imposed as a result of the actual or deemed receipt of any payments under this
Agreement actually and reasonably paid or incurred by him or on his behalf if,
he was, is, or becomes or was, is, or becomes threatened to be, made a party to
or participant in any Applicable Proceeding (including an Applicable Proceeding
by or in the right of the Corporation). Subject to Section 2.4, the only
limitation that shall exist upon the Corporation’s obligations pursuant to this
Agreement shall be that the Corporation shall not be obligated to make any
payment to Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Articles 5 and Section 7.2 hereof) to
be unlawful. For the avoidance of doubt, the indemnification rights and
obligations contained herein shall also extend to any Applicable Proceeding in
which the Indemnitee was, is or becomes a party to, was, is or becomes
threatened to be made a party to or was or is otherwise involved in any capacity
in by reason of Indemnitee’s Corporate Status as a fiduciary with respect to an
employee benefit plan.  In connection therewith, if the Indemnitee has acted in
good faith and in a manner which appeared to be consistent with the best
interests of the participants and beneficiaries of an employee benefit plan and
not opposed thereto, the Indemnitee shall be deemed to have acted in a manner
not opposed to the best interests of the Corporation.

2.2 Mandatory Indemnification if Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement (other than Section 5.9),
but subject to Section 2.4, to the extent that Indemnitee has been successful,
on the merits or otherwise, in defense of any Applicable Proceeding or any part
thereof, the Corporation will indemnify Indemnitee to the fullest extent
permitted by law against all Losses and Expenses that are actually and
reasonably paid or incurred by Indemnitee in connection therewith. If Indemnitee
is not wholly successful in such Applicable Proceeding, but is successful, on
the merits or otherwise, as to one or more but fewer than all claims, issues or
matters in such Applicable Proceeding, the Corporation will indemnify and hold
harmless Indemnitee against all Expenses paid or incurred by Indemnitee in
connection with each successfully resolved claim, issue or matter on which
Indemnitee was successful. For purposes of this Section 2.2, the termination of
any Applicable Proceeding, or any claim, issue or matter in such Applicable
Proceeding, by dismissal with or without prejudice will be deemed to be a
successful result as to such Applicable Proceeding, claim, issue or matter.

2.3 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Corporation will indemnify Indemnitee to the fullest extent
permitted by law against all Losses and Expenses actually and reasonably paid or
incurred by Indemnitee on his or her behalf in connection therewith.

2.4 Exclusions. Notwithstanding any other provision of this Agreement, the
Corporation will not be obligated under this Agreement to provide
indemnification in connection with the following:

(a) Any Proceeding (or part of any Proceeding) initiated or brought voluntarily
by Indemnitee against the Corporation or its directors, officers, employees or
other indemnities, unless (i) the Board authorized the Proceeding (or any part
of any Proceeding) prior to its initiation, (ii) the Corporation provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law, (iii) the Proceeding was initiated to
establish or enforce a right to indemnification or advancement of expenses under
this Agreement, any other agreement or insurance policy (other than an Existing
Agreement), under the Constituent Documents or under any statutory authority,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification or advancement of expenses, or recovery from the Corporation’s
D&O Insurance, as the case may be, or (iv) such payment arises in connection
with any mandatory






counterclaim or cross claim brought or raised by Indemnitee in any Proceeding
(or any part of any Proceeding); provided,  however, that nothing in this
Section 2.4(a) shall limit the right of Indemnitee to be indemnified under
Section 7.4.

(b) In respect of any claim, issue or matter if a final decision by a court of
competent jurisdiction determines that such indemnification is prohibited by
applicable law.

(c) For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute.

Article 3
Advancement of Expenses

3.1 Expense Advances. Except in the circumstances set forth in Section 2.4 and
subject to Article 5, the Corporation will, if requested by Indemnitee, advance,
to the fullest extent permitted by law, to Indemnitee (hereinafter an “Expense
Advance”) any and all Expenses actually and reasonably paid or incurred (even if
unpaid) by or on behalf of Indemnitee in connection with any Applicable
Proceeding (whether prior to or after its final disposition). Indemnitee’s right
to each Expense Advance will not be subject to the satisfaction of any standard
of conduct and will be made without regard to Indemnitee’s ultimate entitlement
to indemnification under the other provisions of this Agreement, or under
provisions of the Constituent Documents or otherwise.  Each Expense Advance will
be unsecured and interest free and will be made by the Corporation without
regard to Indemnitee’s ability to repay the Expense Advance.  An Expense
eligible for an Expense Advance will include any and all reasonable Expenses
incurred pursuing an action to enforce the right of advancement provided for in
this Article 3, including Expenses incurred preparing and forwarding statements
to the Corporation to support the Expense Advances claimed. Execution and
delivery to the Corporation of this Agreement by Indemnitee constitutes an
undertaking by the Indemnitee to repay any amounts paid, advanced or reimbursed
by the Corporation pursuant to this Section 3 in respect of Expenses relating
to, arising out of or resulting from any Proceeding in respect of which it shall
be determined, pursuant to Article 7, following the final disposition of such
Proceeding, that Indemnitee is not entitled to indemnification hereunder.  No
other form of undertaking shall be required other than the execution of this
Agreement. 

3.2 Timing. Without limiting the generality or effect of the foregoing and
except in the circumstances set forth in Section 2.4, within five (5) business
days after any request by Indemnitee, the Corporation shall, in accordance with
such request, (a) pay such Expenses payable in accordance with this Article 3 on
behalf of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to
pay such Expenses payable in accordance with this Article 3, or (c) reimburse
Indemnitee for such Expenses payable in accordance with this Article 3. In
connection with any request for an Expense Advance, Indemnitee shall not be
required to provide any documentation or information to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege.

Article 4

Contribution in the Event of Joint Liability

4.1 Contribution by Corporation.

(a) Whether or not the indemnification or Expense Advance provided in Articles 2
or 3, respectively, is available (other than when not available as a result of
the circumstances set forth in Section 2.4), in respect of any Applicable
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding), the Corporation shall, to the fullest extent
permitted by law, settle and/or pay, in the first instance, the entire amount of
any Expenses or Losses of such Applicable Proceeding (including whether payment
is sought by the judgment creditor, or his, her or its successor or assigns, to
be collected against the Corporation or the






Indemnitee alone, or together) without requiring Indemnitee to contribute to
such settlement or payment and the Corporation hereby waives and relinquishes
any right of contribution it may have against Indemnitee. The Corporation shall
not enter into any settlement of any Applicable Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Corporation set
forth in the preceding Section 4.1(a), if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed Applicable Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), except in the circumstances set forth in Section 2.4, the
Corporation shall, to the fullest extent permitted by law, pay to Indemnitee the
entire amount of any judgment or settlement of such Applicable Proceeding
without requiring Indemnitee to contribute to such payment and the Corporation
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. Indemnitee shall not enter into any settlement of any Applicable
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against the Corporation.

(c) To the fullest extent permitted by law, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever
(including due to an election by Indemnitee), except in the circumstances set
forth in Section 2.4, the Corporation, in lieu of indemnifying Indemnitee, will
contribute to the amount of Expenses and Losses incurred or paid by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any Applicable
Proceeding  in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Applicable Proceeding in order to reflect (i) the
relative benefits received by the Corporation (and its officers, directors,
employees and agents) and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Applicable Proceeding and/or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, both
the relative benefits referred to in clause (i) and the relative fault of the
Corporation (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and/or transaction(s).  In connection with the
registration of the Corporation’s securities, the relative benefits received by
the Corporation and Indemnitee shall be deemed to be in the same respective
proportions that the net proceeds from the offering (before deducting expenses)
received by the Corporation and Indemnitee, in each case as set forth in the
table on the cover page of the applicable prospectus, bear to the aggregate
public offering price of the securities so offered. The relative fault of the
Corporation and Indemnitee shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Corporation or Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Corporation and Indemnitee agree that it would not be
just and equitable if contribution pursuant to this Section 4.1 were determined
by pro rata or per capita allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 4.1 . In connection with the registration of the Corporation’s
securities, in no event shall Indemnitee be required to contribute any amount
under this Section 4.1 in excess of the lesser of (i) that proportion of the
total of such losses, claims, damages or liabilities indemnified against equal
to the proportion of the total securities sold under such registration statement
which is being sold by Indemnitee or (ii) the proceeds received by Indemnitee
from its sale of securities under such registration statement.  No person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the






Securities Act of 1933, as amended) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

4.2 Indemnification for Contribution Claims by Others. Except in the
circumstances set forth in Section 2.4, to the fullest extent permitted by law,
the Corporation will fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by other officers, directors or
employees of the Corporation who may be jointly liable with Indemnitee for any
Loss or Expense arising from an Applicable Proceeding.

4.3 Partial Indemnity. Except in the circumstances set forth in Section 2.4, if
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Corporation for a portion of any Losses in respect of an Applicable
Proceeding but not for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

Article 5
Procedures and Presumptions for the

Determination of Entitlement to Indemnification

5.1 Notification of Claims; Request for Indemnification. Indemnitee agrees to
notify promptly the Corporation in writing, which may include via electronic
means, of any claim made against Indemnitee for which indemnification or Expense
Advance will or could be sought under this Agreement, which shall include a
description of the nature of the Applicable Proceeding and the facts underlying
the Applicable Proceeding, in each case, to the extent available; provided,
 however, that a delay in giving such notice will not deprive Indemnitee of any
right to be indemnified under this Agreement unless, and then only to the extent
that, the Corporation did not otherwise learn of the Applicable Proceeding and
such delay is materially prejudicial to the Corporation’s ability to defend such
Applicable Proceeding; and, provided,  further, however, that notice will be
deemed to have been given without any action on the part of Indemnitee in the
event the Corporation is a party to the same Applicable Proceeding. The omission
to notify the Corporation will not relieve the Corporation from any liability
which it may have to Indemnitee otherwise than under this Agreement. Indemnitee
may deliver to the Corporation a written request to have the Corporation
indemnify and hold harmless Indemnitee in accordance with this Agreement.
Subject to Section 5.9, such request may be delivered from time to time and at
such time(s) as Indemnitee deems appropriate in his or her sole discretion.
Following such a written request for indemnification, Indemnitee’s entitlement
to indemnification shall be determined according to Section 5.2. The Secretary
of the Corporation will, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification. The Corporation will be entitled to participate in any
Applicable Proceeding at its own expense. If at the time of the receipt of such
notice, the Corporation has D&O Insurance or any other insurance in effect under
which coverage for Applicable Proceedings is potentially available, the
Corporation shall give prompt written notice to the applicable insurers in
accordance with the procedures, provisions, and terms set forth in the
applicable policies.  The Corporation shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Corporation and such insurers regarding such
Applicable Proceeding, in each case substantially concurrently with the delivery
or receipt thereof by the Corporation.  The Corporation shall keep Indemnitee
substantially concurrently advised of all communications, regardless of method,
with such insurers. Indemnification shall be made insofar as the Corporation
determines Indemnitee is entitled to indemnification in accordance with
Section 5.2 below.

5.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 5.1 with respect to any
Applicable Proceeding, a determination with respect to Indemnitee’s entitlement
thereto will be made by one of the following, at the election of Indemnitee: (a)
so long as there are Disinterested Directors with respect to such Applicable
Proceeding, a majority vote of the Disinterested Directors, even if less than a
quorum of the Board, (b) so long as there are Disinterested Directors with
respect to such Applicable Proceeding, a committee of such Disinterested






Directors designated by a majority vote of such Disinterested Directors, even
though less than a quorum of the Board or (c) Independent Counsel in a writing
delivered to the Board, a copy of which will also be delivered to Indemnitee.
The election by Indemnitee to use a particular person, persons or Enterprise to
make such determination is to be included in the written request for
indemnification submitted by Indemnitee (and if no election is made in the
request it will be assumed that Indemnitee has elected the Independent Counsel
to make such determination).  The person, persons or Enterprise chosen to make a
determination under this Agreement of the Indemnitee’s entitlement to
indemnification will act reasonably and in good faith in making such
determination.  

5.3 Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 5.2 will be made by an Independent Counsel,
the Independent Counsel will be selected as provided in this Section 5.3. The
Independent Counsel will be selected by the Board within the later of fifteen
(15) days of receipt from the Indemnitee of a written request for
indemnification pursuant to Section 5.1 and the final disposition of the
Applicable Proceeding. The Corporation will give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. The
Indemnitee may, within ten (10) days after such written notice of selection is
given, deliver to the Corporation a written objection, which may be made via
electronic means, to such selection; provided,  however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and
the objection will set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected will act
as Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within thirty (30) days after the later of the submission
by Indemnitee of a written request for indemnification pursuant to Section 5.1
and the final disposition of the Applicable Proceeding, no Independent Counsel
is selected, or an Independent Counsel for which an objection thereto has been
properly made remains unresolved, either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection that has been made by
Indemnitee to the Corporation’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court may designate, and the person with respect to whom all
objections are so resolved or the person so appointed will act as Independent
Counsel under Section 5.2. Except in the circumstances set forth in Section 2.4,
the Corporation will pay any and all fees and expenses incurred by such
Independent Counsel in connection with acting pursuant to Section 5.2, and the
Corporation will pay all fees and expenses incident to the procedures of this
Section 5.3, regardless of the manner in which such Independent Counsel was
selected or appointed. 

5.4 Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination will, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement, except in the
circumstances set forth in Section 2.4.  Anyone seeking to overcome this
presumption will, to the fullest extent not prohibited by law, have the burden
of proof and the burden of persuasion, by clear and convincing evidence. In
making a determination with respect to entitlement to indemnification hereunder
which under this Agreement, the Constituent Documents, the D&O Insurance or
applicable law requires a determination of Indemnitee’s good faith and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Corporation and/or with respect
to any criminal Proceeding, whether Indemnitee had reasonable cause to believe
his or her conduct was unlawful, the person, persons or Enterprise making such
determination will, to the fullest extent not prohibited by law, presume that
Indemnitee has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation and, with respect to any criminal Proceeding, he or she had no
reasonable cause to believe his or her conduct was unlawful. Anyone seeking to
overcome this presumption will, to the fullest extent not prohibited by law,
have the burden of proof and the burden






of persuasion, by clear and convincing evidence.  Indemnitee will be deemed to
have acted in good faith if Indemnitee’s action with respect to the Corporation
or a particular Enterprise (that Indemnitee is or was serving in an Enterprise
Corporate Status at the request of the Corporation) is based on the records or
books of account of the Corporation or such other Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Corporation or such other Enterprise in the course of their duties, or on
the advice of legal counsel for the Corporation or such other Enterprise or on
information or records given or reports made to the Corporation or such other
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by the Corporation or such other Enterprise; provided,
 however, that this sentence will not be deemed to limit in any way the other
circumstances in which Indemnitee may be deemed to have met such standard of
conduct. In addition, the knowledge and/or actions, or failure to act, of any
other director, manager, officer, agent or employee of the Corporation or such
other Enterprise will not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.

5.5 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any person,
persons or Enterprise chosen to make a determination as to whether Indemnitee
has met any particular standard of conduct or had any particular belief to make
such determination, nor an actual determination by such person, persons or
Enterprise that Indemnitee has not met such standard of conduct or did not have
such belief, prior to or after the commencement of legal proceedings by
Indemnitee to secure a judicial determination that Indemnitee should be
indemnified under this Agreement under applicable law, will be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief.  In
addition, the termination of any Applicable Proceeding by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, will not create a presumption that
Indemnitee did not meet any particular standard of conduct and with respect to
any criminal Applicable Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful, or that Indemnitee had any
particular belief or that a court has determined that indemnification is not
permitted by this Agreement or applicable law.  In the event that any Applicable
Proceeding to which Indemnitee is a party is resolved in any manner other than
by final adverse judgment (as to which all rights of appeal therefrom have been
exhausted or lapsed) against Indemnitee (including, without limitation,
settlement of such Applicable Proceeding with or without payment of money or
other consideration) it will be presumed that Indemnitee has been successful on
the merits or otherwise in such Applicable Proceeding.

5.6 Timing of Determination. The Corporation will use its reasonable best
efforts to cause any determination required to be made pursuant to Section 5.2
to be made as promptly as practicable after Indemnitee has submitted a written
request for indemnification pursuant to Section 5.1 and prior to the final
disposition of the Applicable Proceeding. If the person, persons or Enterprise
chosen to make a determination does not make such determination within fifteen
(15) days after the later of the date (a) the Corporation receives Indemnitee’s
request for indemnification pursuant to Section 5.1, (b) the final disposition
of the Applicable Proceeding and (c) on which an Independent Counsel is selected
pursuant to Section 5.3, if applicable (and all objections to such person, if
any, have been resolved), the requisite determination of entitlement to
indemnification will be deemed to have been made and Indemnitee will be entitled
to such indemnification, so long as (i) Indemnitee has fulfilled his or her
obligations pursuant to Section 5.8 and (ii) such indemnification is not
prohibited under applicable law; provided,  however, that such fifteen (15) day
period may be extended for a reasonable time, not to exceed an additional ten
(10) days, if the person, persons or Enterprise making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining of or evaluating of documentation and/or information
relating thereto.  Notwithstanding anything herein to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Applicable Proceeding.








5.7 Timing of Payments. All payments of Expenses, including any Expense Advance,
and other amounts by the Corporation to the Indemnitee pursuant to this
Agreement will be made as soon as practicable after a written request or demand
therefor by Indemnitee is presented to the Corporation, but in no event later
than fifteen (15) business days after (a) such demand is presented or (b) such
later date as a determination of entitlement to indemnification is made in
accordance with Section 5.6, if applicable; provided,  however, that an Expense
Advance will be made within the time provided in Section 3.2.

5.8 Cooperation. Indemnitee will cooperate with the person, persons or
Enterprise making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or Enterprise, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
Enterprise making such determination will be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation will indemnify Indemnitee therefor and will
hold Indemnitee harmless from any Losses arising therefrom. 

5.9 Time for Submission of Request. Indemnitee will be required to submit any
request for Indemnification pursuant to this Article 5 within a reasonable time,
not to exceed two (2) years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Applicable Proceeding (with the latest date of the occurrence of any such event
to be considered the commencement of the two (2) year period).

Article 6

Liability Insurance

6.1 Corporation Insurance. The Corporation will obtain and maintain D&O
Insurance with one or more reputable insurance companies providing Indemnitee
with coverage in such amount as is customary in the market for Losses and
Expenses paid or incurred by Indemnitee as a result of acts or omissions of
Indemnitee in his or her Corporate Status, and to ensure the Corporation’s
performance of its indemnification obligations under this Agreement; provided,
 however, that in all policies of D&O Insurance obtained by the Corporation,
Indemnitee will be named as an insured party; provided, further, for the
duration of Indemnitee’s service in a Corporate Status, and thereafter for so
long as Indemnitee may be subject to any possible Applicable Proceeding, the
Corporation shall use reasonable efforts to continue to maintain in effect
policies of D&O Insurance providing coverage that is substantially comparable in
scope and amount to that provided by the Corporation to other Indemnitees. Upon
request, the Corporation will provide to Indemnitee copies of all D&O Insurance
applications, binders, policies, declarations, endorsements and other related
materials.

6.2 Notice to Insurers. If, at the time of receipt by the Corporation of a
notice from any source of a Applicable Proceeding as to which Indemnitee is a
party or participant, the Corporation will give prompt notice of such Applicable
Proceeding to the insurers in accordance with the procedures set forth in the
respective D&O Insurance, and the Corporation will provide Indemnitee with a
copy of such notice and copies of all subsequent correspondence between the
Corporation and such insurers related thereto. The Corporation will thereafter
take all necessary or desirable actions to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Applicable Proceeding in
accordance with the terms of such D&O Insurance.








Article 7
Remedies of Indemnitee

7.1 Action by Indemnitee. In the event that (a) a determination is made pursuant
to Article 5 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) an Expense Advance is not timely made
pursuant to Section 3.2 of this Agreement, (c) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 5.6, (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 5.7 or (e) the Corporation or any
other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee will be
entitled to an adjudication in an appropriate court of the State of Delaware, or
in any other court of competent jurisdiction, of his or her entitlement to such
indemnification or payment of an Expense Advance. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The provisions of Delaware law (without regard to its
conflict of laws rules) will apply to any such arbitration. The Corporation will
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

7.2 De Novo Review if Prior Adverse Determination. Except in the circumstances
set forth in Section 2.4 (a), in the event that a determination is made pursuant
to Article 5 that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Article 7 will be conducted
in all respects as a de novo trial or arbitration, as applicable, on the merits
and Indemnitee will not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Article 7,
Indemnitee will be presumed to be entitled to indemnification under this
Agreement, the Corporation will have the burden of proving Indemnitee is not
entitled to indemnification and the Corporation may not refer to or introduce
evidence of any determination pursuant to Article 5 adverse to Indemnitee for
any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Article 7, Indemnitee will not be required to reimburse the
Corporation for any Expense Advance made pursuant to Article 3 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

7.3 Corporation Bound by Favorable Determination by Reviewing Party. If a
determination is made that Indemnitee is entitled to indemnification pursuant to
Article 5, the Corporation will be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Article 7, absent (a) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statements in connection with the request for
indemnification not materially misleading or (b) a prohibition of such
indemnification under law.

7.4 Corporation Bears Expenses if Indemnitee Seeks Adjudication. Notwithstanding
anything to the contrary in this Agreement, in the event that (i) Indemnitee,
pursuant to this Article 7 and except in the circumstances set forth in Section
2.4(a), seeks a Proceeding, judicial adjudication or arbitration of his or her
rights under (or the interpretation thereof), or to recover damages for breach
of, this Agreement, any other agreement for indemnification, the indemnification
or advancement of expenses provisions in the Constituent Documents, payment of
Expenses in advance or contribution hereunder or to recover under any director
and officer liability insurance policies (including the D&O Insurance)
maintained by the Corporation or (ii) the Corporation seeks a Proceeding against
the Indemnitee seeking (1) to recover amounts previously advanced to Indemnitee,
(2) to enforce the Corporation’s rights under or to interpret the terms of this
Agreement or (3) to recover damages for breach of this Agreement, the
Corporation will, to the fullest extent permitted by law, indemnify and hold
harmless Indemnitee against any and all Expenses which are paid or incurred by
Indemnitee in connection with such judicial adjudication or arbitration,
regardless of whether Indemnitee ultimately is determined to be entitled to such






indemnification, payment of Expenses in advance or contribution or insurance
recovery. In addition, if requested by Indemnitee, the Corporation will (within
five (5) days after receipt by the Corporation of the written request therefor),
pay as an Expense Advance such Expenses, to the fullest extent permitted by
law.  Indemnitee shall be required to reimburse the Corporation for such Expense
Advance in the event that a final judicial determination is made that any action
brought by Indemnitee was frivolous or not made in good faith.

7.5 Corporation Bound by Provisions of this Agreement. The Corporation will be
precluded from asserting in any judicial or arbitration proceeding commenced
pursuant to this Article 7 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
judicial or arbitration proceeding that the Corporation is bound by all the
provisions of this Agreement.

Article 8

Non-Exclusivity, Subrogation; No Duplicative Payments

8.1 Non-Exclusivity. The rights of indemnification and to receive Expense
Advances as provided by this Agreement will not be deemed exclusive of any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Constituent Documents, any D&O Insurance, any other agreement (other than any
Existing Agreement), a vote of equityholders, a resolution of the directors or
otherwise. To the extent Indemnitee otherwise would have any greater right to
indemnification or payment of any advancement of Expenses under any other
provisions under applicable law, the Constituent Documents, any insurance
policy, including the D&O Insurance, any agreement (other than any Existing
Agreement), vote of equityholders, a resolution of the directors or otherwise,
except in the circumstances set forth in Section 2.4, Indemnitee will be
entitled under this Agreement to such greater right. No amendment, alteration or
repeal of this Agreement or of any provision hereof limits or restricts any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal. To the
extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Constituent Documents, the D&O Insurance and this Agreement, it is the intent of
the parties hereto that Indemnitee enjoy by this Agreement the greater benefits
so afforded by such change. No right or remedy herein conferred is intended to
be exclusive of any other right or remedy, and every other right and remedy will
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, will not prevent the
concurrent assertion or employment of any other right or remedy.  The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any action or
other covered Applicable Proceeding.

8.2 Subrogation. Except as provided in Section 8.3, in the event of any payment
by the Corporation under this Agreement, the Corporation will be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee with
respect thereto and Indemnitee will execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights (it
being understood that all of Indemnitee’s reasonable Expenses related thereto
will be borne by the Corporation).

8.3 No Duplicative Payments. The Corporation will not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or any Expense
for which advancement is provided) hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise, except as provided in this Section
8.3. The Corporation’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of Applicable Proceedings relating to Indemnitee’s service
at the request of the Corporation in an Enterprise Corporate Status of any other
Enterprise will be reduced by any amount Indemnitee has actually received






as indemnification or advancement of Expenses from such other Enterprise, except
as provided in this Section 8.3. The Corporation hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement of Expenses
and/or insurance provided by Other Indemnitors. The Corporation hereby agrees,
to the extent it is determined pursuant to the terms and conditions of this
Agreement that the Corporation has an indemnification or Expense Advance
obligation to Indemnitee for a particular matter, (a) that it is the indemnitor
of first resort (i.e., its obligations to Indemnitee are primary and any
obligation of any Other Indemnitor to advance expenses or to provide
indemnification for the same Expenses or liabilities incurred by Indemnitee are
secondary), (b) that it shall be required to advance the full amount of Expenses
incurred by Indemnitee and shall be liable for the full amount of all Losses to
the extent legally permitted and as required by the terms of this Agreement, the
D&O Insurance, the Constituent Documents (or any other agreement between the
Corporation and Indemnitee (other than any Existing Agreement)), without regard
to any rights Indemnitee may have against the Other Indemnitors and (c) that it
irrevocably waives, relinquishes and releases the Other Indemnitors from any and
all claims against the Other Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. The Corporation further agrees
that no advancement or payment by the Other Indemnitors on behalf of Indemnitee
with respect to any claim for which Indemnitee has sought indemnification from
the Corporation shall affect the foregoing and the Other Indemnitors shall have
a right of contribution and/or be subrogated to the extent of such advancement
or payment to all of the rights of recovery of Indemnitee against the
Corporation. The Corporation and Indemnitee agree that the Other Indemnitors are
express third party beneficiaries of the terms of this Section 8.3.

Article 9

Defense of PROCEEDINGS

9.1 Corporation Assuming the Defense. Subject to Section 9.3 below, in the event
the Corporation is obligated pursuant to Article 3 to pay in advance the
Expenses of any Applicable Proceeding, the Corporation will be entitled, by
written notice to Indemnitee, to assume the defense of such Applicable
Proceeding, with counsel approved by Indemnitee, which approval will not be
unreasonably withheld.  The Corporation will identify the counsel it proposes to
employ in connection with such defense as part of the written notice sent to
Indemnitee notifying Indemnitee of the Corporation’s election to assume such
defense, and Indemnitee will be required, within ten (10) days following
Indemnitee’s receipt of such notice, to inform the Corporation of its approval
of such counsel or, if it has objections, the reasons therefor. If such
objections cannot be resolved by the parties, the Corporation will identify
alternative counsel, which counsel will also be subject to approval by
Indemnitee in accordance with the procedure described in the prior sentence.

9.2 Right of Indemnitee to Employ Counsel. Following approval of counsel by
Indemnitee pursuant to Section 9.1 and retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees and expenses of counsel subsequently incurred by
Indemnitee with respect to the same Applicable Proceeding; provided,  however,
that (a) Indemnitee has the right to employ counsel in any such Applicable
Proceeding at Indemnitee’s expense and (b) the Corporation will be required to
pay the fees and expenses of Indemnitee’s counsel if (i) the employment of
counsel by Indemnitee has been previously authorized by the Corporation, (ii)
Indemnitee reasonably concludes that there is an actual or potential conflict
between the Corporation (or any other person or persons included in a joint
defense) and Indemnitee in the conduct of such defense or representation by such
counsel retained by the Corporation or (iii) the Corporation does not continue
to retain the counsel approved by Indemnitee. 

9.3 Corporation Not Entitled to Assume Defense. Notwithstanding Section 9.1, the
Corporation will not be entitled to assume the defense of any Applicable
Proceeding brought by or on behalf of the Corporation or any Applicable
Proceeding as to which Indemnitee has reasonably made the conclusion provided
for in Section 9.2(b)(ii).








Article 10

Settlement

10.1 Corporation Bound by Provisions of this Agreement. Notwithstanding anything
in this Agreement to the contrary, the Corporation will have no obligation to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Applicable Proceeding effected without the Corporation’s prior written
consent, which consent shall not be unreasonably withheld or delayed.

10.2 When Indemnitee’s Prior Consent Required. The Corporation will not, without
the prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise in respect to an
indemnifiable Applicable Proceeding hereunder which (a) includes an assignment
of any claim or potential claim the Corporation may have against Indemnitee, any
admission of fault of Indemnitee, any non-monetary remedy imposed on Indemnitee
or a Loss for which Indemnitee is not wholly indemnified hereunder or (b) with
respect to any Applicable Proceeding with respect to which Indemnitee may be or
is made a party or a participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release will be in form and substance reasonably satisfactory to
Indemnitee. Notwithstanding anything to the contrary, neither the Corporation
nor Indemnitee will unreasonably withhold its consent to any proposed
settlement; provided,  however, that Indemnitee may withhold consent to any
settlement that does not provide a full and unconditional release of Indemnitee
from all liability in respect of such Proceeding.

Article 11

Duration of Agreement; other activities

11.1 Duration of Agreement. 

(a) This Agreement will continue until and terminate upon the latest of (a) the
statute of limitations applicable to any claim that could be asserted against an
Indemnitee with respect to which Indemnitee may be entitled to indemnification
and/or an Expense Advance under this Agreement, (b) ten (10) years after the
date that Indemnitee has ceased to serve as in a Corporate Status of the
Corporation or its direct or indirect subsidiaries or in an Enterprise Corporate
Status in any other Enterprise which Indemnitee served at the request of the
Corporation or (c) if, at the later of the dates referred to in (a) and (b)
above, there is pending Applicable Proceeding in respect of which Indemnitee is
granted rights of indemnification or the right to an Expense Advance under this
Agreement or a Proceeding commenced by Indemnitee pursuant to Article 7 of this
Agreement, one (1) year after the final termination of such Applicable
Proceeding, including any and all appeals. This Agreement and the
indemnification and contribution provisions set forth herein are of a continuing
nature and will remain in full force and effect regardless of any investigation
made by or on behalf of Indemnitee or any officer, director, employee, agent or
controlling person of Indemnitee.

(b) No legal action shall be brought and no cause of action shall be asserted by
or in the right of the Corporation or any affiliate of the Corporation against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Corporation shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided,  however, that if any
shorter period of limitations is otherwise applicable to any such cause of
actions, such shorter period shall govern.








Article 12

Miscellaneous

12.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided,  however, that it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Constituent
Documents, any D&O Insurance policy and any employment or similar agreement
between the parties (other than any Existing Agreement).

12.2 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other parties will be deemed void
ab initio and not binding on such other parties. All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors, permitted assigns, heirs, executors and
personal and legal representatives. Except as set forth in Section 8.3, there
are no third party beneficiaries having rights under or with respect to this
Agreement.  The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Corporation, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve in a Corporate Status, any
of its direct or indirect subsidiaries or in an Enterprise Corporate Status in
any other Enterprise at the Corporation’s request.

12.3 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, by facsimile transmission or by
electronic mail (with receipt acknowledged by the recipient other than by
automatic means), as follows (or to such other address as any party may give in
a notice given in accordance with the provisions hereof):

(a) If to the Indemnitee, to the address set forth on the signature page hereto.

(b) If to the Corporation, to:

TTEC Holdings, Inc.

9197 S. Peoria St.

Englewood, CO 80112

Attention: General Counsel

 

All notices, requests or other communications will be effective and deemed given
in accordance with this Section 12.3 and shall be deemed received as follows:
(a) if given by personal delivery, upon such personal delivery, (b) if sent by
certified or registered mail, on the fifth (5th) business day after being
deposited in the United States mail, (c) if sent for next day delivery by
overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, or (d) if sent by facsimile or electronic mail, upon
confirmation of receipt of such facsimile transmission or electronic mail,
except that if such confirmation is received after 5:00 p.m. (in the recipient’s
time zone) on a business day, or is received on a day that is






not a business day, then such notice, request or communication will not be
deemed effective or given until the next succeeding business day. Notices,
requests and other communications sent in any other manner, including by
electronic mail, will not be effective.

12.4 Specific Performance; Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions in any action or proceeding instituted in any
state or federal court sitting in the State of Delaware having jurisdiction over
the parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

12.5 Submission to Jurisdiction. Any Proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
may be brought in any state or federal court sitting in the State of Delaware
having jurisdiction over the parties and the matter, and each party consents to
the non-exclusive jurisdiction and venue of such court (and of the appropriate
appellate courts therefrom) in any such Proceeding and irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such Proceeding in any such court or that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court, and each party hereto hereby agrees that notice in accordance
with Section 12.3 shall constitute effective service of process in any such
Proceeding.

12.6 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

12.7 Governing Law. This Agreement and the legal relations among the parties
hereto will be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any choice of law principles.

12.8 Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties.

12.9 Extensions; Waivers. Any party may, for itself only, (a) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.








12.10 Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided, however,
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

12.11 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile, portable document format (.pdf), or
other electronic transmission.

12.12 Construction. This Agreement has been freely and fairly negotiated among
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant. Time is of the essence in
the performance of this Agreement.

12.13 Enforcement.

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve in a Corporate Status, and the Corporation acknowledges that
Indemnitee is relying upon this Agreement in serving in a Corporate Status.

(b) The Corporation shall not seek from a court, or agree to, a “bar order”
which would have the effect of prohibiting or limiting the Indemnitee’s rights
to receive advancement of Expenses under this Agreement.

[Signature pages follow]

 

 








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

TTEC HOLDINGS, INC.

 

 

By:

Name: Regina M. Paolillo

Title: CFO and CAO

 








Indemnitee

 

 



Signature

 

Print Name:  __________________________________

 

 

 

Address:  _____________________________________

 

_____________________________________________

 

 



